Citation Nr: 1500101	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-04 339	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Whether the appellant's deceased husband had qualifying service for purposes of establishing basic eligibility for VA dependency and indemnity compensation (DIC) benefits based on service connection for the cause of his death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant's husband died in March 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the VA RO and Pension Management Center in St. Paul, Minnesota.  The RO, in pertinent part, denied the appellant's claim for DIC benefits on grounds that her deceased husband did not have qualifying service for purposes of establishing basic eligibility for the benefit sought.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Phoenix, Arizona.

In April 2012, the appellant and her representative were notified of the date, time, and location of a Board hearing the appellant requested in connection with the present appeal.  See 38 C.F.R. § 20.704(b).  She failed to appear for the hearing, however, and no motion for rescheduling has been received.  Accordingly, the Board will process her appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d).

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the appellant's claim.  The electronic files contain additional evidence, including a July 2014 brief from the appellant's representative, which the Board has reviewed.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



REMAND

The appellant seeks to establish entitlement to DIC benefits based on her deceased husband's service.  She maintains, in essence, that he served on active duty in the U.S. Coast Guard from April 1968 to April 1972, and that the cause of his death was related to a disease or injury incurred in or aggravated by that period of service.

Under applicable law, when a "veteran" dies as a result of service-connected disability, his surviving spouse, children, and/or parents may be entitled to DIC.  38 U.S.C.A. § 1310 (West 2014).  The term "veteran" means a person who served in the "active military, naval, or air service," and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6 (2014).  The term "active military, naval, or air service" includes full-time duty in the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof (other than active duty for training).  38 U.S.C.A. § 101(10), (21), (24) (West 2014).

Although not otherwise included in the statutory definition of "active military, naval, or air service," pursuant to Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 (1977), service of American Merchant Marines in oceangoing service during the period from December 7, 1941 to August 15, 1945, is considered "active military, naval, or air service" for VA purposes, as is the service of United States Merchant Seamen who served on blockships in support of Operation Mulberry (which occurred during World War II).  See 38 C.F.R. § 3.7(x)(14), (15) (2014).  Under the Veterans Programs Enhancement Act of 1998, Pub. L. No. 105-368, § 402, certain service of Merchant Mariners between August 16, 1945, and December 31, 1946, is also deemed qualifying service for purposes of burial and interment benefits; however, not for purposes of VA compensation.  See 38 U.S.C.A. § 11201, 11202 (West 2014).

In the present case, the record on appeal contains a good deal of evidence reflecting that the appellant's deceased husband's only service was with the Merchant Marines, and that such service began in April 1968.  The appellant's husband himself identified his service as "Merchant Marine" on an application for VA benefits he filed in February 1993, and the record contains multiple documents entitled "Certificate of Discharge to Merchant Seaman" reflecting his service from 1968 to 1972 aboard various vessels owned by the Mobil Oil Corporation.  After considering this evidence, the RO, in March 1993, denied his claim for compensation, concluding that he did not have the qualifying service necessary to establish basic eligibility for VA benefits.

Significantly, however, since that time, a DD Form 214 (Certificate of Release or Discharge from Active Duty) has been associated with the claims file.  The certificate, on its face, appears to reflect that the appellant's deceased husband served on active duty in the U.S. Coast Guard from April 1968 to April 1972, for a total of 3 years, 11 months, and 26 days, and that he was honorably discharged.  There are no descriptors or qualifying statements on the certificate to suggest that his service during that time was as a Merchant Marine or was otherwise anything other than active duty service.

As a general matter, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  38 C.F.R. § 3.203 (2014); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  However, in this case, there appears to be a patent inconsistency between the information contained on the relevant DD Form 214 and the evidence otherwise of record.  Under the circumstances, the Board finds it necessary to seek clarification from the service department as to the nature of the deceased husband's service before proceeding to the merits of the appellant's appeal.



For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the U.S. Coast Guard to review the DD Form 214 issued on behalf of the appellant's deceased husband and to certify whether he served on active duty in the U.S. Coast Guard from April 1968 to April 1972 (as indicated on the DD Form 214), or whether his service was in the Merchant Marine, under the auspices of the U.S. Coast Guard.  In so doing, the AOJ should provide the Coast Guard with a copy of the relevant DD Form 214, as well as copies of other relevant documents that may assist the Coast Guard in making its determination (to include copies of the multiple Certificates of Discharge to Merchant Seaman reflecting service from 1968 to 1972 aboard various vessels owned by Mobil Oil Corporation).  The response(s) received should be associated with the claims file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the appellant and her representative should be issued a supplemental statement of the case (SSOC).
 
After the appellant and her representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review, if otherwise in order.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

